Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 13, and 19 are allowable. The election of species among Species 1-8, as set forth in the Office action mailed on 06/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species of 0 is withdrawn.  Claims 4-5, 8-10, 12, and 14-16, directed to Species 1-3 and 5-8 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative George A. Patsarikas on 4/2/2021.

The application has been amended as follows: 
19. (Original) A heater comprising: 
a resistive heating element; 
a first power pin forming a first junction with a first end of the resistive heating element; and 
a second power pin comprising: 
a first lead wire forming a second junction with a second end of the resistive heating element; 
a second lead wire forming a primary sensing junction with the first lead wire at a reference area, wherein: 
the resistive heating element, the first power pin, and the first lead wire are made of a first 
the second lead wire is made of a second 

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112 (a) and (b), applicant amend claims 13 filed on 03/23/2021, and gave explanation regarding the 112(a) rejection which explained the resistive heater including a thermocouple as disclosed in specification and drawings in the interview on 01/26/2021. The amendment and the argument overcome the claim rejection. Therefore the claim rejection under 35 U.S.C. 112 (a) and (b) are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-2, 4-16, and 18-20 are indicated. The claimed invention as a whole, discloses a heater comprising a resistive heating element, a first power pin, and a second power pin with a first lead wire and a second lead wire; wherein the first power pin forming a junction with a first end of the resistive heating element, the first lead wire forming a second junction with a second end of the resistive heating element, the second lead wire forming a sensing junction with the first lead wire at a arear, and the sensing junction is configured to the measure a temperature at the area; wherein the first lead wire is made of a first conductive material, the second lead wire is made of a second conductive material, and the first power pin, the first lead wire, the resistive heating element are made of the same material.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726